DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on July 19, 2021.
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 was filed after the mailing date of the instant application on 07/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,005,940. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,456,037. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (US Publication 2010/0189011) hereafter Jing, in view of Agerbak et al. (US Publication 2013/0173794) hereafter Agerbak.
As per claim 1, Jing discloses a computing device comprising: a first communication interface; a second communication interface; at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least on processor such that the computing device is configured to: establish, via the first communication interface over a first network connection, a first communication path with a playback device, wherein the first network connection utilizes a first communication protocol (paragraphs 0041, 0048-49: accessing electronics device in a wired network with supported protocol); detect, via the second communication interface, that a second network connection is available; based on detecting that that the second network connection is available, transmit a first message via the second communication interface (paragraph 0011, 0039, 0048-49: establish a new mesh network); and after transmitting the first message: if the computing device receives a second message indicating that a second communication path with the playback device is available via the second network connection, establish the second communication path with the playback device (figure 7, paragraphs 0049-50: validates and establishes connection); and if the computing device does not receive the second message indicating that a second communication path with the playback device is available via the network connection, maintain the first communication path with the playback device (paragraphs 48-50, 0059-60: nodes receives discovery message in the mesh network).  Although, Jing discloses multi-tier wireless home mesh network with secure network discovery protocol, but fail to expressly discloses detect, via the second communication interface, that a second network connection is available, wherein the second network connection utilizes a second communication protocol, and if the computing device does not receive the second message indicating that a second communication path with the playback device is available via the second network connection, maintain the first communication path with the playback device.
However, in the same field of endeavor, Agerbak elaborately discloses the limitation of detect, via the second communication interface, that a second network connection is available, wherein the second network connection utilizes a second communication protocol, and if the computing device does not receive the second message indicating that a second communication path with the playback device is available via the second network connection, maintain the first communication path with the playback device (paragraphs 0031, 0037-38, 0107: multimedia playback devices in multiple network as new devices).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Agerbaks’ teaching of with Jing. One would be motivated to perform addition of network to control plurality of home devices via wireless interface, thus automatically switching between networks and wired or wireless connections.
As per claim 2, Jing discloses the computing device wherein the first communication interface is a wireless communication interface, and wherein the second communication interface is a wired communication interface (paragraphs 003, 0045).  
As per claim 3, Jing discloses the computing device wherein the first communication protocol is an IEEE 802.15 communication protocol, and wherein the second communication protocol is an IEEE 802.11 communication protocol (0034, 0040: IEEE standard).  
As per claim 4, Jing discloses the computing device wherein the program instructions that are executable by the at least one processor such that the computing device is configured to establish the second communication path with the playback device comprise program instructions that are executable by the at least one processor such that the computing device is configured to establish the second communication path with the playback device if the computing device receives the second message within a predetermined period of time after transmitting the first message (paragraphs 0048-50); and wherein the program instructions that are executable by the at least one processor such that the computing device is configured to maintain the first communication path with the playback device comprise program instructions that are executable by the at least one processor such that the computing device is configured to maintain the first communication path with the playback device if the computing device does not receive the second message within a predetermined period of time after transmitting the first message (paragraphs 48-50, 0059-60).  
As per claim 5, Jing discloses the computing device wherein the second message indicating that the second communication path with the playback device is available comprises identifying information for one or both of (i) the computing device or (ii) the playback device (paragraphs 48-50).  
As per claim 6, Jing discloses the computing device wherein the identifying information for one or both of (i) the computing device or (ii) the playback device comprises a MAC address (paragraphs 0035).  
As per claim 7, Jing discloses the computing device further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing device is configured to: after transmitting the first message: if the computing device receives the second message indicating that a second communication path with the playback device is available via the second network connection, discontinue the first communication path with the playback device (paragraphs 48-50, 0053-54).  
As per claim 8, Jing discloses the computing device further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing device is configured to: after establishing the second communication path with the playback device, transmit, to the playback device via the second communication path, a command related to playback of audio content by the playback device (paragraphs 48-50, 0059-60).  Although, Jing discloses multi-tier wireless home mesh network with secure network discovery protocol, but fail to expressly discloses transmit, to the playback device via the second communication path over the second network connection, a command related to playback of audio content by the playback device.
However, in the same field of endeavor, Agerbak elaborately discloses the limitation of transmit, to the playback device via the second communication path over the second network connection, a command related to playback of audio content by the playback device (paragraphs 0031, 0037-38, 0107).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 8.
Claim 9 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 10-16 are listed all the same elements of claims 2-8 respectively. Therefore, the supporting rationales of the rejection to claims 2-8 apply equally as well to claims 10-16 respectively.
Claim 17 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 18-20 are listed all the same elements of claims 3-4, and 8 respectively. Therefore, the supporting rationales of the rejection to claims 3-4, and 8 apply equally as well to claims 18-20 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455